Citation Nr: 0532194	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD) and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from June 1969 to December 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Waco, Texas, VA Regional Office (RO).   

This case has previously come before the Board.  In March 
2005, the matter was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that a June 2002 rating decision 
reflects the AOJ's determination that the appellant did not 
engage in combat.  He has alleged various incidents in 
service that occurred while he was in a combat zone.  

On VA examination in May 2005, the examiner noted no prior 
psychiatric history prior to 2001, including in service.  The 
appellant's reported history of chronic depression and 
irritability since service in Vietnam was noted to have been 
exacerbated b y unemployment and physical illnesses.  The 
examiner opined that the appellant did not have PTSD, but 
that dysthymic disorder was partly due to his military 
service.  The basis for the opinion is unclear.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should return the claims file to 
the VA examiner who performed the March 
2005 VA examination, if available, 
otherwise another VA examiner.  The AOJ 
should request that the examiner respond 
to the following:  Identify the initial 
in-service or post service 
manifestations upon which the diagnosis 
of dysthymic disorder due to service is 
based.  If the prior opinion was based 
upon history as provided by the veteran, 
that fact should be noted in the record.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


